Citation Nr: 1100619	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bunions, bilaterally. 

2.  Entitlement to service connection for obstructive sleep 
apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1971 to February 1974, from January 2003 to January 
2004, and with additional periods of service with the Army 
National Guard. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 and a July 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In pertinent part of the January 2006 
rating decision, the RO denied service connection for bunions.  
By way of the July 2008 decision, the RO denied service 
connection for sleep apnea.   

The issue of entitlement to service connection for 
obstructive sleep apnea is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence of record shows that 
the bunions on both the Veteran's feet were incurred during or 
aggravated by his second period of active duty. 


CONCLUSION OF LAW

The criteria for service connection for bunions on both feet have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for bunions, any further discussion as to possible 
lapses in VA's duties to assist and notify would serve no useful 
purpose.

2.  Service Connection 

The Veteran contends that he has bunions in both feet and that 
this disorder resulted from wearing combat boots during his 
second period of service.  The Veteran has denied having any 
bunion disorder prior to 2003. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease may be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  If there is no increase in severity 
of the disability, aggravation will not be presumed.  In order to 
rebut any presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due to 
the natural progress of the disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the record shows that the Veteran was diagnosed with 
bunions, bilaterally, during his second period of service, and 
that he has a current diagnosis of bunions on both feet. 

A review of the service treatment records from the Veteran's 
first period of service does not reveal any complaints, treatment 
or diagnosis for bunions or any other foot problems.  The report 
from a December 1973 examination prior to separation shows that 
the Veteran's feet were evaluated as normal.  The available 
service treatment records from the Veteran's service in the Army 
National Guard, prior to his being called into active duty for 
his second period also do not show any complaints, treatment or 
diagnosis for bunions or any other foot problems.  The reports of 
periodic examinations dated August 1989 and May 1993 do not show 
any abnormal feet findings. 

The service treatment records from the Veteran's second period of 
service do not contain an examination report prior to his 
entrance into service.  The first medical evidence of bunions 
comes from a July 2003 service treatment record.  In that 
treatment record, it was noted that the Veteran presented with 
complaints of painful bilateral bunions.  He complained of an 
achy, dull pain in his feet, which increased in severity when he 
wore tight shoes.  The Veteran reported that he had bone pain in 
his feet and that he had constant pain in his right and left 
great toes.  He stated that his pain was precipitated by wearing 
shoes, and it worsened when he stood and walked.  Physical 
examination at that time revealed redness in the feet, bilateral 
hallux valgus, tenderness on palpitation over the medial first 
metatarsophalangeal head, bilaterally, and abnormal great toe 
motion, bilaterally.  A provisional diagnosis of hallux valgus 
was provided.  No specific etiology was provided.  Attached to 
the July 2003 service treatment record was medical information 
pertaining to the etiology and treatment of bunions.  It was 
noted that while bunions tend to run in families, it is the 
problematic foot type, and not the bunions, that is a hereditary 
disorder.  Other causes of bunions were also listed.  

Subsequent service treatment records show that he continued to 
complain of bilateral foot pain, and that he was diagnosed with 
bilateral bunions.  See service treatment records dated October 
2003 and December 2003.  In the December 2003 service treatment 
record, the Veteran reported that he had an achy, dull pain that 
rated as 3/10 in his feet.  Physical examination revealed 
bilateral hallux valgus and abnormal great toe motion, 
bilaterally.  It was felt that the Veteran's symptoms were not 
significant enough to warrant surgical treatment.  

A December 2003 memorandum for statement of medical status for 
release shows that the Veteran had a diagnosis of bunions that 
existed prior to his mobilization, and that he was to be placed 
on temporary 30 day profile.  There was no statement or 
discussion provided in support of the medical conclusion. 

The Veteran was discharged the following month.  The record does 
not contain the report of an examination prior to separation from 
the Veteran's second period of service in January 2004.  

The post-service treatment records show that the Veteran 
continued to seek treatment for his bilateral bunion disorder.  A 
November 2004 treatment record shows that the Veteran received 
steroid injections at the sight of his bunions to alleviate his 
symptoms.  A September 2006 treatment record shows that the 
Veteran underwent a right bunionectomy because the symptomatology 
had significantly progressed.  None of these treatment records, 
however, contains a statement regarding the onset or etiology of 
his bunion disorders. 

Service connection is warranted for a disability first incurred 
in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Here, 
the first medical evidence of bunions comes from a service 
treatment record dated during the Veteran's second period of 
service.  No reported history of bunions prior to service was 
provided in the July 2003 service treatment record.  None of the 
previous medical evidence of record shows that the Veteran had 
any foot-related problems until 2003.  The post-service treatment 
records reflect a continuity of symptoms during the first post-
service year, and indicate that the Veteran's bilateral bunion 
disorder had increased in severity so as to require steroid 
injections and surgical treatment.  

The Board notes that the RO denied the Veteran's claim in the 
January 2006 rating decision, because it felt that the Veteran's 
bunions were not incurred during his first period of active 
service or during his service in the Army National Guard, but 
they pre-existed his second period of active service, beginning 
in January 2003.  The RO based its decision on the December 2003 
medical memorandum, in which, it was indicated that the Veteran's 
bunions existed prior to his mobilization in January 2003.  The 
Board notes that there was no statement in support of the medical 
conclusion provided in that memorandum.  The Board finds it 
pertinent that this memorandum was created five months after the 
July 2003 service treatment record, which reflects the first time 
the Veteran presented with complaints of bilateral foot pain, and 
it contains a provisional diagnosis of hallux valgus (suggesting 
that no previous treatment for the symptomatology had been 
sought). Moreover, there is no other medical record that suggests 
that the Veteran had bunions in the six months of service prior 
to the date of the July 2003 service treatment record.

The record lacks any statement that discusses or identifies any 
medical evidence that shows the Veteran's bunions pre-existed his 
period of active service.  As noted above, a report of an 
examination prior to the Veteran's entrance into his second 
period of service is not available.  Additionally, the Veteran 
has denied having bunions prior to July 2003.  There is no 
medical evidence that clearly and unmistakable shows that the 
Veteran's bunion disorder existed prior to his second prior of 
service.  The Veteran is presumed to have been in sound medical 
condition at the time of his entrance into his second period of 
service.   See 38 U.S.C.A. § 1111, VAOPGCPREC 3-2003 (July 16, 
2003).

In sum, the evidence of record shows that the Veteran's bunions 
were incurred in service, and that he has a current disability 
due to bilateral bunion disorder.  Therefore, service connection 
is warranted for bilateral bunions.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for bilateral bunions is 
granted. 


REMAND

The Veteran seeks entitlement to service connection for 
obstructive sleep apnea.  Based on a review of the record, the 
Board finds that additional development is needed prior to the 
adjudication of the claim.  In particular, a VA examination is in 
order. 

The record shows that the Veteran has been diagnosed with 
obstructive sleep apnea.  See private treatment records from 
Neurology Consultation and Sleep Disorder Center dated August 
2007.  The Veteran contends that his sleep apnea disorder is 
related to his period of service.  In statements dated April 2009 
and October 2009, Dr. I.A.B. concluded that the Veteran's 
obstructive sleep apnea had an onset in service.  Dr. B. stated 
that a review of the Veteran's service treatment records shows 
that he suffered from symptoms of obstructive sleep apnea during 
his period of service, but he could not "say with 100% certainty 
that he had OSA at that time because he was not evaluated for it 
and did not undergo sleep testing." Dr. B. did not, however, 
identify or discuss which of the Veteran's service treatment 
records indicated that he had symptoms of obstructive sleep 
apnea.  

A VA examination is warranted to identify the nature and etiology 
of the Veteran's claimed obstructive sleep apnea.  The requested 
examination and opinion should consider whether the disorder was 
originally incurred in service as claimed.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).  The examiner is asked to specifically 
identify and discuss if any of the Veteran's service treatment 
records indicate symptoms of obstructive sleep apnea.  

While this case is on remand, the RO should also undertake 
appropriate action to acquire any outstanding records of 
pertinent VA or private treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to identify and 
obtain any VA and/or private records of 
pertinent medical treatment that are not yet 
on file.  All records and responses received 
should be associated with the claims file.

2.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

3.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
examination, with the appropriate specialist, 
to determine the nature and likely etiology 
of his sleep apnea.  The claims file should 
be made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
perform all studies deemed appropriate, and 
set forth the findings in detail in the 
examination report.  

Following a review of the record and 
examination of the Veteran, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's sleep 
apnea was first manifest during service, had 
its onset within the first year after the 
Veteran's discharge, or it is otherwise 
related to service.  The examiner should 
comment on Dr. B.'s statement that a review 
of the Veteran's service treatment records 
shows that he suffered from symptoms of 
obstructive sleep apnea during his periods of 
service. 

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

4.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the examiner(s) for 
corrective action.

5.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for service connection 
for obstructive sleep apnea.  If the claim 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the case 
should be returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


